DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 5, 2021. Claims 1, 8 and 15 have been amended. Claims 5-7, 12-14, 19 and 20 have been canceled. Claims 1-4, 8-11, and 15-18 are pending and examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
 
Response to Remarks/Arguments
Applicant’s arguments and amendments filed January 5, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al., US 20180202398 A1, in view of Xiao et al., US 20120089474 A1, in view of Zhang et al., US 20130231826 A1, and in view of Lewis et al., US 9,672,497 B1, hereinafter referred to as Jammoussi, Xiao, Zhang, and Lewis, respectively.
As to claim 1, Jammoussi discloses a computer-implemented method for monitoring a life cycle of one or more parts for an automobile and providing suggestions for maintenance of the automobile, the method comprising: 
monitoring, using a processor, a plurality of parts of an automobile (Monitoring of various vehicle components including battery and air filter – See at least ¶7); 
Health state compared to component specific threshold – See at least ¶53); 
predicting, using the processor, a health life for each of the plurality of parts based on the comparison for each of the plurality of parts (Estimation of time or distance remaining before degradation, i.e. “health life” – See at least ¶55); 
providing, using the processor, an alert to a driver in response to at least one part of the plurality of parts exceeding an associated health threshold (If component is deemed degraded, operator may be provided an indication that component needs to be repaired, etc. – See at least ¶53);
using information associated with operation of the automobile, location information and weather information to determine patterns associated with the health life for each of the plurality of parts (Degradation of component based in part on metric derived from sensed vehicle operation parameter, i.e. using information associated with operation of the automobile – See at least Abstract; Weather – See at least ¶2; Life profile, i.e. patterns associated with health life for part – See at least ¶19; Route, i.e. location – See at least ¶50).

Jammoussi fails to explicitly disclose providing, using the processor via the console within the automobile, at least one cost estimate for repair, replacement or maintenance of the at least one part to the driver. However, Xiao teaches providing, using the processor via the console within the automobile, at least one cost estimate for repair, replacement or maintenance of the at least one part to the driver (On-board display, i.e. console within vehicle – See at least ¶20 and Fig. 2; Notify owner with defect description and estimate of repair price – See at least ¶40).
Jammoussi discloses monitoring a life cycle of one or more parts for an automobile, including displaying relevant information via a console within the vehicle. Xiao teaches monitoring a life cycle of one or more parts for an automobile including determining a cost estimate for repairing a vehicle part and providing such information via a console within the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi and include the feature of providing, using the processor, at least one cost estimate for repair, replacement or maintenance of the at least one part to the driver, as taught by Xiao, to improve an owner’s knowledge of their vehicle and what maintenance is necessary (See at least ¶10 of Xiao).

The combination of Jammoussi and Xiao fails to explicitly disclose:
using driving patterns of one or more drivers associated with the automobile; and
providing, using the processor via a console within the automobile, driving suggestions to extend a life cycle associated with the at least one part.

However, Zhang teaches:
using driving patterns of one or more drivers associated with the automobile (Driving patterns - See at least ¶13); and
Output device, i.e. console – See at least ¶38 and Fig. 1; Suggest modifications to vehicle usage to extend battery life – See at least ¶61).

Jammoussi discloses monitoring a life cycle of one or more parts for an automobile. Xiao teaches monitoring a life cycle of one or more parts for an automobile including determining a cost estimate for repairing a vehicle part. Zhang teaches determining a life cycle of one or more parts of an automobile based in part on a detected driving pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi and Xiao, and include the feature of using driving patterns of one or more drivers associated with the automobile and providing driving suggestions to extend a life cycle associated with the at least one part, as taught by Zhang, to achieve an improved prognosis for a vehicle part (See at least ¶61 of Zhang).

The combination of Jammoussi, Xiao, and Zhang fails to explicitly disclose providing an average cost for repair, replacement or maintenance of the at least one part to the driver, wherein the average cost is based on a location of the user and determined upon repair, replacement or maintenance of the at least one part within a predetermined radius associated with the driver. However, Lewis teaches providing an average cost for repair, replacement or maintenance of the at least one part to the Vehicle-service content may include average cost of repair or replacement based in part on particular geographical range, i.e. “predetermined radius associated with the driver” – See at least Col. 43 Lines 47-61. Examiner notes “determined upon repair…” is self-evident as an average cost must be derived at least in part from repairs that have been completed otherwise it would be impossible to determine an average cost.).
Jammoussi discloses monitoring a life cycle of one or more parts for an automobile. Xiao teaches monitoring a life cycle of one or more parts for an automobile including determining a cost estimate for repairing a vehicle part. Zhang teaches determining a life cycle of one or more parts of an automobile based in part on a detected driving pattern. Lewis teaches providing a user with an average cost of repair or replacement of vehicle parts for a predetermined geographical arear with respect to a driver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi, Xiao, and Zhang, and include the feature of providing an average cost for repair, replacement or maintenance of the at least one part to the driver, wherein the average cost is based on a location of the user and determined upon repair, replacement or maintenance of the at least one part within a predetermined radius associated with the driver, as taught by Lewis, to provide a user with sufficient information to make an informed choice regarding vehicle maintenance.
additional parts that are related to the at least one part. However, Xiao teaches determining maintenance issues and determining an estimate of a repair price which may include a list of required replacement parts (See at least ¶40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi, Xiao, Zhang, and Lewis and include the feature of providing a cost estimate for one of replacing and maintaining additional parts that are related to the at least one part, because a total list of parts to be replaced, as taught by Xiao, would likely include related parts as contemplated by the above claim language because it is customary in vehicle maintenance to replace related parts at the same time, i.e. oil filter during oil change, plugs and wires together during a tune-up, brake pads and rotors, wheel balance with new tires, etc.

Examiner notes independent claims 8 and 15 are rejected under the same rationale as the claims contain similar subject matter to claim 1.

As to claims 2, 9, and 16, Jammoussi discloses monitoring, using the processor, driving habits for one or more drivers associated with the automobile (Driving statistics, i.e. driving habits – See at least ¶54).

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al., US 20180202398 A1, in view of Xiao et al., US 20120089474 A1, in view of Zhang et al., US 20130231826 A1, and in view of Lewis et al., US 9,672,497 B1, as applied to claims 1, 8, and 15 above, and further in view of Sarwar et al., US 20190066406 A1, hereinafter referred to as Jammoussi, Xiao, Zhang, Lewis, and Sarwar, respectively.
As to claims 3, 10, and 17, Jammoussi fails to explicitly disclose determining one or more parts related to the at least one part; and providing at least one cost estimate for repair, replacement, or maintenance of the one or more parts to the driver. However, Sarwar teaches determining one or more parts related to the at least one part (Identify subject component and related component – See at least Abstract and ¶2).
Jammoussi discloses monitoring a life cycle of one or more parts for an automobile. Sarwar teaches monitoring a life cycle of one or more parts for an automobile, including identifying a group of related components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi and include the feature of determining one or more parts related to the at least one part, as taught by Sarwar, to address the interdependence of vehicle components.

The combination of Jammoussi and Sarwar fails to explicitly disclose providing at least one cost estimate for repair, replacement, or maintenance of the one or more parts to the driver. However, as shown above with respect to claim 1, Xiao teaches providing at least one cost estimate for repair, replacement, or maintenance of the one or more Notify owner with defect description and estimate of repair price – See at least ¶40) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi and Sarwar and include the feature of providing at least one cost estimate for repair, replacement, or maintenance of the one or more parts to the driver, as taught by Xiao, to improve an owner’s knowledge of their vehicle and what maintenance is necessary (See at least ¶10 of Xiao).

As to claims 4, 11, and 18, the combination of Jammoussi, Xiao, and Zhang fails to explicitly disclose the determination that the one or more parts is related to the at least one part is based on nominal information. However, Sarwar teaches the determination that the one or more parts is related to the at least one part is based on nominal information (Identify subject component and related components, i.e. nominally linked – See at least Abstract and ¶2).
Jammoussi discloses monitoring a life cycle of one or more parts for an automobile. Xiao teaches monitoring a life cycle of one or more parts for an automobile including determining a cost estimate for repairing a vehicle part. Zhang teaches determining a life cycle of one or more parts of an automobile based in part on a detected driving pattern. Sarwar teaches monitoring a life cycle of one or more parts for an automobile, including identifying a group of related components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jammoussi, Xiao, and Zhang and include the feature of the determination that the one or more parts is related 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668